DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-19 in the reply filed on March 3, 2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.
Information Disclosure Statement
The IDS received on July 3, 2020, July 14, 2020, and October 16, 2020 are proper and are being considered by the Examiner.
In the IDS received on July 3, 2020, the patent publication number of the reference by, “Carrick, James M” is missing a digit.  The citation has been lined-through and the correct publication number has been entered by the Examiner.
Drawings
The drawings received on July 3, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for reciting the phrase, “a plurality of reaction volumes including the reaction volume” for the following reasons.
Initially, the definition is a circular definition.  A plurality of reaction volumes will necessarily comprise a reaction volume.  Also it is unclear where the plurality of reaction volumes are comprised as the parent claim 1 requires that the reaction volume be defined by a substrate.  Therefore, it is unclear whether the plurality of reaction volumes are comprised on a single substrate, or they are each present in a physically distinct substrate.
Claims 16-19 derive their lineage from independent claims 8 (for claims 16 and 17) and claim 13 (for claims 18 and 19).  Claims 8 and 13 are drawn to a product.
Claims 16 and 18 recites that the concentration of internal positive control is at least five times greater than the concentration of the target, but the actual claims do 
Therefore, claims 16 and 18 are an intended usage of the claimed device and system (respectively) with no further physical limitations or limitations imposed by said intended usages.  Therefore, it is unclear what other limitations are being imposed by claims 16 and 18.
Claims 17 and 19 are also indefinite for analogous reasons in that the fluorescence indicators are recited as being an “intercalator dye”.  As stated above, claims do not actively require the presence of fluorescence indicators.  Therefore, the limitation is for an intended usage of the device or system and do not add further limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrick et al. (US 2010/0311152 A1, published December 2010; IDS ref).

With regard to claim 8, Carrick et al. teach a system for analyzing an amplification of nucleic acids (“a device used for monitoring … the amount of a product undergoing analysis”, section [0104], “[e]xamples of amplification methods useful in connection with the present invention”, section [0056]), comprising:
a sensor to detect fluorescence signal from a reaction volume (“detectable signal indicating the quantity of an analyte amplicon … is monitored at different times during the course of the reaction … detectable signal may be, for example, a fluorescent signal”, section [0054]; “fluorescence monitoring device”, claim 1); and
a processor to monitor the fluorescent signal during a nucleic acid amplification reaction in the reaction volume (“processing device further comprises software instructions to perform the steps of, creating a calibration curve that correlates the time-dependent feature … and a starting amount of analyte polynucleotide present in the polynucleotide-containing sample”, claim 11; “detectable signal may be … a fluorescent signal … detectable signal may be monitored at regular cycle intervals, or at regular or continuous time intervals”, section [0054]);
the processor to indicate a plurality of increase in the fluorescence with respect to time during the nucleic acid amplification reaction (“detectable signal may be … a fluorescent signal … detectable signal may be monitored at regular cycle intervals, or at regular or continuous time intervals”, section [0054]; see also Fig. 1B), the plurality of increase associated with a plurality of nucleic acid sequences present in the nucleic acid sample at different concentrations (the increase in fluorescence is indicative of the amount of amplification products present at the time period).
With regard to claims 11 and 12, the processor determines a baseline fluorescence from an initial increase in the fluorescence signal to determine a subsequent increase in the fluorescence signal (“we discovered that essentially all growth curves arising from reaction initiated using any particular level of analyte polynucleotide substantially shared a common time at which the amplicon signal emerged from a baseline phase”, section [0067]; “growth phase of the curve is characterized by a positive slope, meaning that the y-component of the curve increases as a function of time … the slope of the growth phase portion of the curve is greater that the slope of the baseline phase”, section [0070]).
With regard to claim 13, the system disclosed by Carrick et al. comprises a substrate comprising a multiwell plate.  As to the processor that indicate the plurality of increase in fluorescence signal with respect to time during amplification of an 
With regard to claims 9, 10, and 15, the fluorescence detector employed Carrick et al. is inherently capable of indicate an initial increase in the fluorescence signal of the internal positive control as well as that of the target nucleic acids as the fluorescence intensity occurring in the reaction is observed and record over time period and therefore, any observance of fluorescence will be recorded and generated against the time.  In addition, claims 15, 16 and 18 do not require that the internal positive control be present in the system.  Lastly, with regard to claims 17 and 19, the device/system also does not actively require that the fluorescence indicator is present.  However, Carrick et al. do explicitly teach that the fluorescence indictor is an intercalating dye (“amount of analyte amplicon present in a reaction preferably is monitored using fluorescent double-stranded DNA recognizing compound … Double-stranded DNA specific dyes may be used in these monitoring procedures … like SYBR Green I”, section [0064], a known intercalator).
Therefore, Carrick et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carrick et al. (US 2010/0311152 A1, published December 2010; IDS ref).
The teachings of Carrick et al. have already been discussed above.
While Carrick et al. contemplate having a system comprising a substrate of multiple wells where amplification reactions are performed, the artisans do not explicitly teach multiple sensors for detecting the fluorescence signal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carrick et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As discussed above, Carrick et al. explicitly teach that their system comprise a substrate comprising a plurality of wells (or reaction volumes). While the artisans did not teach that the system also have a plurality of optical detectors, said one of ordinary skill in the art would have been motivated to arrive at a system for performing a plurality of reaction but also the ability to detect the signals arising therefrom by employing a plurality of optical detectors, increasing the ability to perform and analyze a plurality of reactions simultaneously.
Conclusion
	No claims are allowed. 
	Applicants are advised that Yonekawa et al. (US 2010/0233715 A1, published September 16, 2010) would be material should the claims pursue actively requiring the amount of internal standard nucleic acids in a greater concentration than the anticipated target nucleic acid in a sample.  
Yonekawa et al. explicitly teach that the presence of internal standard in an amplification reaction can affect the amplification of a target nucleic acid:


Yonekawa et al. provide a solution to the above-identified problem by employing a significantly greater amount of internal standard nucleic acid in an amplification reaction, so as to allow the internal standard nucleic acid to become amplified prior to the amplification of target nucleic acid:
“they have found that the influence of an internal standard amplification product imposed on an amplification reaction of a target nucleic acid can be avoided by refraining from performing an amplification reaction of an internal standard material simultaneously with a reaction of a target nucleic acid; that is, by performing an amplification reaction of an internal standard nucleic acid prior to or subsequent to a reaction of a target nucleic acid” (section [0006])

“it is necessary to elevate the concentration of the internal standard material in order to amplify the internal standard material with early timing” (section [0041])

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 9, 2022
/YJK/